Case: 12-16440   Date Filed: 09/09/2013   Page: 1 of 5


                                                           [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT

                        ________________________

                              No. 12-16440
                          Non-Argument Calendar
                        ________________________

                 D.C. Docket No. 5:12-cr-00001-LGW-JEG-2


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                    versus

TONY TYRONE WEBB, JR.,

                                                           Defendant-Appellant.

                       _________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________
                            (September 9, 2013)

Before WILSON, MARTIN and COX, Circuit Judges.

PER CURIAM:

     Tony Tyrone Webb, Jr., appeals his convictions for armed bank robbery and

conspiracy to use, carry, and brandish a firearm during a crime of violence,
              Case: 12-16440     Date Filed: 09/09/2013   Page: 2 of 5


contending that the evidence was insufficient to support those convictions. He also

appeals his 151-month sentence, contending that the district court erred by

including a two-level leadership enhancement under U.S.S.G. § 3B1.1(c) into his

total offense level. We affirm his convictions and his sentence.

                                          I.

      A grand jury indicted Webb and his cousin, Olajawonne Webb, on three

counts. Count I charged them with conspiring to use, carry, and brandish a firearm

during a crime of violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii). Count II

charged them with armed bank robbery in violation of 18 U.S.C. § 2113(a) and (d).

Count III charged them with using, carrying, or brandishing a firearm during a

crime of violence, also in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

      Olajawonne pled guilty to Counts I and II and agreed to testify against

Webb.    Webb proceeded to trial, at which Olajawonne testified.         The jury

convicted Webb on Counts I and II and acquitted him on Count III.

      The U.S. Probation Office then prepared a presentence investigation report

that calculated his total offense level under the Sentencing Guidelines at 32. That

calculation included a two-level enhancement for being an organizer or leader of

the criminal activity. Over Webb’s objection, the district court agreed with the

report and found Webb’s total offense level to be 32, for which the advisory




                                          2
              Case: 12-16440    Date Filed: 09/09/2013   Page: 3 of 5


imprisonment range is 121 to 151 months. The court selected sentences of 151

months, to be served concurrently, for both counts of conviction.

                                        II.

      Webb makes two contentions on appeal: (A) that the evidence was

insufficient to support his conviction under either count because Olajawonne was

not a credible witness; and (B) that the district court erred by including the two-

level leadership enhancement into his total offense level, again because

Olajawonne’s testimony about Webb’s role in the offenses was not credible.

                                        A.

      We review the sufficiency of evidence supporting a criminal conviction de

novo. United States v. Frank, 599 F.3d 1221, 1233 (11th Cir. 2010). We will

uphold the conviction “unless the jury could not have found the defendant guilty

under any reasonable construction of the evidence.” United States v. Chastain, 198

F.3d 1338, 1351 (11th Cir. 1999). Accordingly, we view the evidence “in the light

most favorable to the government” and we make “all reasonable inferences and

credibility choices . . . in the government’s favor.” United States v. Calderon, 127

F.3d 1314, 1324 (11th Cir. 1997) (emphasis added).

      Webb’s contention that the evidence is insufficient to support a conviction

fails. Olajawonne testified that he and Webb robbed the bank named in the

indictment on the date stated in the indictment. He also testified that Webb

                                         3
                 Case: 12-16440   Date Filed: 09/09/2013   Page: 4 of 5


provided the gun used during the robbery.         Olajawonne’s testimony is direct

evidence that Webb committed the offenses in Count I and Count II.

      Webb’s contention depends on the assertion that Olajawonne’s testimony

was not credible because it is inconsistent with the testimony of several other

witnesses, including Olajawonne’s sister and stepbrother. Essentially, then, Webb

asks us to review the jury’s determination of Olajawonne’s credibility in light of

contradictory testimony. We will not do so. See United States v. Thompson, 422

F.3d 1285, 1292 (11th Cir. 2005) (rejecting an argument that certain of the

prosecution’s witnesses were not credible in light of inconsistent testimony from

other witnesses because this court does not “revisit the credibility determinations

of the jury”).

                                          B.

      A district court’s application of a leadership enhancement under U.S.S.G.

§ 3B1.1(c) is a factual finding, and we therefore review it for clear error. United

States v. Barrington, 648 F.3d 1178, 1200 (11th Cir. 2011). We will not find clear

error where the record supports the district court’s finding. United States v. Petrie,

302 F.3d 1280, 1290 (11th Cir. 2002).

      A leadership enhancement is appropriate under § 3B1.1(c) if “the defendant

was an organizer, leader, manager, or supervisor in any criminal activity” that

involved four or fewer participants and was not “otherwise extensive.”

                                          4
              Case: 12-16440     Date Filed: 09/09/2013    Page: 5 of 5


      Here, the district court found that Webb “planned the armed bank robber[y]”

and “recruited his cousin to participate.” (Dkt. 93 at 2.) Webb argues again that

this finding, which he believes is based only on Olajawonne’s testimony, is

contradicted by the testimony of Olajawonne’s brother and stepbrother.             But

contradictions between witnesses’ testimony, when each witness’s testimony is

plausible and not contradicted by extrinsic evidence, “can virtually never” be a

basis for clear error. Hatt 65, LLC v. Kreitzberg, 658 F.3d 1243, 1250 (11th Cir.

2011) (quoting Anderson v. City of Bessemer City, 470 U.S. 564, 575, 105 S. Ct.

1504, 1512 (1985)). It is the district court, not this court, that “is best able to

assess the credibility of the witnesses before [it] and thus the evidentiary content of

their testimony.” In re Chalik, 748 F.2d 616, 619 (11th Cir. 1984).

      Webb has pointed to neither an inherent implausibility nor any extrinsic

contradictory evidence that would call Olajawonne’s testimony into question. We

therefore find no clear error in the district court’s finding that Webb met the

requirements for a leadership enhancement under § 3B1.1(c).

                                         III.

      Webb’s convictions and sentence are AFFIRMED.




                                          5